Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 59, 64-65 and 68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the amendments to claim 59, so that claim 59 no longer recites the limitation of “nitrogen”  as one or more substituents on a straight or branched C1-C5 alkylene.
Claim Rejections - 35 USC § 102-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 59 and 65 under 35 U.S.C. 102(a)(1) as being anticipated by RN295341-40-1 (available 10/13/2000, cited in the previous Office action), is withdrawn because of the amendments to claim 59, so that claim 59 no longer recites the limitation of “CONH”  as L1.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 59 and 65 under 35 U.S.C. 103 as being unpatentable over RN295341-40-1 (available 10/13/2000, cited in the previous Office action), is withdrawn because of the amendments to claim 59, so that claim 59 no longer recites the limitation of “CONH”  as L1.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Yuezhong Feng (312-321-7738), on 05/07/2021.
AMENDMENTS TO THE CLAIMS
Cancel claim 62.
Claim Rejoinder
The restriction requirement as set forth in the Office action mailed on 11/28/2018, has been reconsidered in view of the allowability of claims directed to the inventive compound of the instant claims pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn because all the claims directed to the non-elected species of a compound of Formula II, wherein: i) the compound is a compound of Formula (IIa) or (IIb); ii) L1 = C1-C2 alkylene or C1-C2 branched alkylene substituted with OH; and iii) Y and Y’ = methyl, have been found to be free of art. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
II, is neither anticipated nor rendered obvious by any teachings in the prior art.  The closet prior art, RN295341-40-1 (available 10/13/2000, cited in the previous Office action), 1discloses 5-benzyl-N-phenylhexahydropyrrolo[3,4-c]pyrrole-2(1H)-carboxamide (see figure 1B below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: 1A) a compound of Formula II and 1B) RN295341-40-1.
A compound of Formula II reads on RN295341-40-1, wherein: 
R1 = aryl;
L2 = -(CH2)n, n = 1;
R2 = phenyl; and  
Y = Y’ = H.
However, RN295341-40-1 does not teach or suggest a compound of Formula II in which L1 is as recited in instant claim 59.
Conclusions
Claims 59-61 and 63-68 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629